Title: To Thomas Jefferson from David Ramsay, 10 December 1785
From: Ramsay, David
To: Jefferson, Thomas



Dear Sir
New York Decr. 10th. 1785

When I left this city last August I directed my printer to furnish Mr. Monroe with the sheets of my book from time to time that they might be sent to you by the packets. Mr. Monroe soon after left Congress and transferred the business to Mr. Hardy. His much lamented death prevented his execution of the business. On my return here in November I could not find satisfactory information of what had been sent to you; but the printer informed me that you must have received up to page 305 of Vol. 2d. I now send you the remainder. The work was finished on the 7th inst. but by an  unfortunate accident I have not by me the notes from page 440 to page 545. I shall send from this port 1600 copies to Mr. Charles Dilly of London by Capt. Cowper who sails on the 20th. instant. I shall direct him to deliver to your order two complete copies and I beg the favor of your acceptance of one and that you would do me the honor of presenting the other to the Marquis de La Fayette in my name. When you receive the books from Mr. Dilly please to deliver the inclosed letter to the Marquis with the copy of the book. I am sorry for the trouble I give you but hope for your indulgence. I have not hitherto been favored with the reception of any letter that informed me of your having received the sheets which I sent you by the monthly packets. I have the honor to be your most obedient servt.,

David Ramsay

